816 F.2d 682
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Billy STEPHENSON, Plaintiff-Appellant,v.WOODVILLE CONCRETE CORPORATION, a/k/a Collinwood Concreteand Mario Lucarelli, Defendants-Appellees.
No. 85-3892.
United States Court of Appeals, Sixth Circuit.
April 3, 1987.

Before KEITH and JONES, Circuit Judges, and BROWN, Senior Circuit Judge.
PER CURIAM:


1
Plaintiff Billy Stephenson appeals the bench trial judgment entered in favor of defendant Woodville Concrete Company in this employment discrimination action.


2
After careful review of the arguments presented in oral argument, the briefs of the parties and the record of the proceedings in the district court, we AFFIRM the judgment of the district court for the reasons stated in the "Findings of Fact and Conclusions of Law" submitted September 19, 1985 by the Honorable Sam H. Bell, United States Judge, Northern District of Ohio.